Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video decoding method of independent claim 1.  The prior art is particularly deficient regarding the method comprising: if a first flag indicates not to use any one among a plurality of intra prediction modes included in a most probable mode (MPM) list as an intra prediction mode of a current block, obtaining, from a bitstream, a second flag indicating whether to use one among a plurality of intra prediction modes included in an additional mode list or one among a plurality of remaining intra prediction modes as the intra prediction mode of the current block; configuring the additional mode list using the plurality of intra prediction modes included in the MPM list; if the second flag indicates to use the one among the plurality of intra prediction modes included in the additional mode list as the intra prediction mode of the current block, determining an intra prediction mode among the plurality of intra prediction modes included in the additional mode list to be the intra prediction mode of the current block; and performing intra prediction on the current block using the intra prediction mode of the current block, wherein when the plurality of intra prediction modes included in the MPM list are all angular modes, the additional mode list includes an intra prediction mode having an index decreased by 2 from an index of the one among the plurality of intra prediction modes included in the MPM list, wherein when the first flag indicates not to use the any one among the plurality of intra prediction modes included in the MPM list as the intra prediction mode of the current block and the second flag indicates not to use any one among the plurality of intra prediction modes included in the additional mode list as the intra prediction mode of the current block, the one among the plurality of remaining intra prediction modes is determined to be the intra prediction mode of the current block, and wherein the current block is one among a plurality of blocks split from an upper block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482